UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1819


ALICE ANNETTE HOWELL; BURL ANDERSON HOWELL,

                     Debtors - Appellants,

              v.

NUCAR CONNECTION, INC.; ALLY FINANCIAL, INC.; STATE OF
DELAWARE,

                     Creditors - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-cv-00536-BO)


Submitted: November 15, 2018                                Decided: November 21, 2018


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alice A. Howell, Burl Anderson Howell, Appellants Pro Se. Pamela P. Keenan,
KIRSCHBAUM, NANNEY, KEENAN & GRIFFIN, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alice Annette Howell and Burl Anderson Howell appeal the district court’s order

denying their post-judgment motion. We previously affirmed the district court’s order

dismissing their appeal from two of the bankruptcy court’s orders. See Howell v. NuCar

Connection, Inc., 736 F. App’x 416 (4th Cir. 2018). We also denied their motion asking

us to vacate a subsequent order of the bankruptcy court. Appellants filed a copy of their

motion in the district court, and the district court also denied it. We find no reversible

error in the district court’s denial. Accordingly, we affirm the district court’s order. See

Doe v. Pub. Citizen, 749 F.3d 246, 258-59 (4th Cir. 2014); Howell v. NuCar Connection,

Inc., No. 5:17-cv-00536-BO (E.D.N.C. July 12, 2018). We grant Appellants leave to

proceed in forma pauperis and deny the pending motion to dismiss as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2